Exhibit 10.29

ALLISON TRANSMISSION HOLDINGS, INC.

2011 EQUITY INCENTIVE AWARD PLAN

STOCK OPTION GRANT NOTICE

Allison Transmission Holdings, Inc., a Delaware corporation, (the “Company”),
pursuant to its 2011 Equity Incentive Award Plan, as amended from time to time
(the “Plan”), hereby grants to the holder listed below (“Participant”), an
option to purchase the number of shares of Common Stock (“Stock”) set forth
below (the “Option”). The Option is subject to the terms and conditions set
forth in this Stock Option Grant Notice (the “Grant Notice”) and the Stock
Option Agreement attached hereto as Exhibit A (the “Agreement”) and the Plan,
which are incorporated herein by reference. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in the Grant
Notice and the Agreement.

 

Participant:

  

Grant Date:

  

Exercise Price per Share:

   $

Total Exercise Price:

   $

Total Number of

Shares Subject to the

Option:

               shares

Expiration Date:

  

Vesting Schedule:

   [To be specified in individual agreements]

Type of Option:

   Non-Qualified Stock Option

By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Agreement and the Grant
Notice. Participant has reviewed the Agreement, the Plan and the Grant Notice in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing the Grant Notice and fully understands all provisions of the Grant
Notice, the Agreement and the Plan. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, the Grant Notice or the
Agreement.

 

ALLISON TRANSMISSION HOLDINGS, INC.    PARTICIPANT By:  

 

   By:   

 

Print Name:  

 

   Print Name:   

 

Title:  

 

           Address:   

 

       

 



--------------------------------------------------------------------------------

EXHIBIT A

TO STOCK OPTION GRANT NOTICE

STOCK OPTION AGREEMENT

Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant an Option under the Plan to purchase the number of
shares of Stock set forth in the Grant Notice.

ARTICLE 1.

GENERAL

1.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan or the Grant Notice.

1.2 Incorporation of Terms of Plan. The Option is subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

ARTICLE 2.

GRANT OF OPTION

2.1 Grant of Option. In consideration of Participant’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of the grant date set forth in the Grant
Notice (the “Grant Date”), the Company has granted to Participant the Option to
purchase any part or all of an aggregate of the number of shares of Stock set
forth in the Grant Notice, upon the terms and conditions set forth in the Grant
Notice, the Plan and this Agreement, subject to adjustments as provided in
Section 12.2 of the Plan.

2.2 Exercise Price. The exercise price per share of the shares of Stock subject
to the Option (the “Exercise Price”) shall be as set forth in the Grant Notice.

2.3 Consideration to the Company. In consideration of the grant of the Option by
the Company, Participant agrees to render faithful and efficient services to the
Company or any Subsidiary. Nothing in the Plan, the Grant Notice or this
Agreement shall confer upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or shall interfere with or restrict in
any way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

ARTICLE 3.

PERIOD OF EXERCISABILITY

3.1 Commencement of Exercisability.

(a) Subject to Sections 3.2, 3.3, 5.9 and 5.14 hereof, the Option shall become
vested and exercisable in such amounts and at such times as are set forth in the
Grant Notice.

(b) No portion of the Option which has not become vested and exercisable at the
date of Participant’s Termination of Service shall thereafter become vested and
exercisable, except as may be otherwise provided by the Administrator or as set
forth in a written agreement between the Company and Participant.

3.2 Duration of Exercisability. The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3 hereof.



--------------------------------------------------------------------------------

3.3 Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

(a) The expiration date set forth in the Grant Notice;

(b) Except as the Administrator may otherwise approve, in the event of
Participant’s Termination of Service other than for Cause or by reason of
Participant’s death, disability or Retirement (as defined below), the expiration
of three (3) months from the date of Participant’s Termination of Service;

(c) Except as the Administrator may otherwise approve, the expiration of one
(1) year from the date of Participant’s Termination of Service by reason of
Participant’s death or disability;

(d) Except as the Administrator may otherwise approve, (i) if the Participant
retires from his position at the Company after attaining age 65, the expiration
of thirty-six (36) months following the Participant’s retirement, or (ii) if the
Participant retires from his position at the Company before attaining age 65 and
the Participant has ninety (90) or more points (calculated as a combination of
age and years of service with the Company), the expiration of twenty-four
(24) months from the date of the Participant’s retirement (together,
“Retirement”); or

(e) Except as the Administrator may otherwise approve, upon Participant’s
Termination of Service for Cause.

As used in this Agreement, “Cause” shall mean (a) the Board’s determination that
Participant failed to substantially perform his or her duties (other than any
such failure resulting from Participant’s disability); (b) the Board’s
determination that Participant failed to carry out, or comply with any lawful
and reasonable directive of the Board or Participant’s immediate supervisor;
(c) Participant’s conviction, plea of no contest, plea of nolo contendere, or
imposition of unadjudicated probation for any felony, indictable offense or
crime involving moral turpitude; (d) Participant’s unlawful use (including being
under the influence) or possession of illegal drugs on the Company’s (or any of
its Subsidiaries’) premises or while performing Participant’s duties and
responsibilities; or (e) Participant’s commission of an act of fraud,
embezzlement, misappropriation, misconduct, or breach of fiduciary duty against
the Company of any of its Subsidiaries. Notwithstanding the foregoing, if
Participant is a party to a written employment or consulting agreement with the
Company (or its Subsidiary), then “Cause” shall be as such term is defined in
the applicable written employment or consulting agreement.

3.4 Tax Withholding. Notwithstanding any other provision of this Agreement:

(a) The Company and its Subsidiaries have the authority to deduct or withhold,
or require Participant to remit to the Company or the applicable Subsidiary, an
amount sufficient to satisfy applicable federal, state, local and foreign taxes
(including the employee portion of any FICA obligation) required by law to be
withheld with respect to any taxable event arising pursuant to this Agreement.
The Company and its Subsidiaries may withhold or the Participant may make such
payment in one or more of the forms specified below:

(i) by cash or check made payable to the Company or the Subsidiary with respect
to which the withholding obligation arises;

(ii) by the deduction of such amount from other compensation payable to
Participant;

(iii) with respect to any withholding taxes arising in connection with the
exercise of the Option, with the consent of the Administrator, by requesting
that the Company withhold a net number of shares of Stock issuable upon the
exercise of the Option having a then current Fair Market Value not exceeding the
amount necessary to satisfy the withholding obligation of the Company and its
Subsidiaries based on the minimum applicable statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes;

(iv) with respect to any withholding taxes arising in connection with the
exercise of the Option, with the consent of the Administrator, by tendering to
the Company shares of Stock having a then current Fair Market Value not
exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes;



--------------------------------------------------------------------------------

(v) with respect to any withholding taxes arising in connection with the
exercise of the Option, through the delivery of a notice that Participant has
placed a market sell order with a broker acceptable to the Company with respect
to shares of Stock then issuable upon exercise of the Option, and that the
broker has been directed to pay a sufficient portion of the net proceeds of the
sale to the Company or the Subsidiary with respect to which the withholding
obligation arises in satisfaction of such withholding taxes; provided that
payment of such proceeds is then made to the Company or the applicable
Subsidiary at such time as may be required by the Administrator, but in any
event not later than the settlement of such sale; or

(vi) in any combination of the foregoing.

(b) With respect to any withholding taxes arising in connection with the Option,
in the event Participant fails to provide timely payment of all sums required
pursuant to Section 3.4(a), the Company shall have the right and option, but not
the obligation, to treat such failure as an election by Participant to satisfy
all or any portion of Participant’s required payment obligation pursuant to
Section 3.4(a)(ii) or Section 3.4(a)(iii) above, or any combination of the
foregoing as the Company may determine to be appropriate. The Company shall not
be obligated to deliver any certificate representing shares of Stock issuable
with respect to the exercise of the Option to Participant or his or her legal
representative unless and until Participant or his or her legal representative
shall have paid or otherwise satisfied in full the amount of all federal, state,
local and foreign taxes applicable with respect to the taxable income of
Participant resulting from the exercise of the Option or any other taxable event
related to the Option.

(c) In the event any tax withholding obligation arising in connection with the
Option will be satisfied under Section 3.4(a)(iii) above, then the Company may
elect to instruct any brokerage firm determined acceptable to the Company for
such purpose to sell on Participant’s behalf a whole number of shares from those
shares of Stock that are issuable upon exercise of the Option as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
tax withholding obligation and to remit the proceeds of such sale to the Company
or the Subsidiary with respect to which the withholding obligation arises.
Participant’s acceptance of this Award constitutes Participant’s instruction and
authorization to the Company and such brokerage firm to complete the
transactions described in this Section 3.4(c), including the transactions
described in the previous sentence, as applicable. The Company may refuse to
issue any shares of Stock to Participant until the foregoing tax withholding
obligations are satisfied.

(d) Participant is ultimately liable and responsible for all taxes owed in
connection with the Option, regardless of any action the Company or any
Subsidiary takes with respect to any tax withholding obligations that arise in
connection with the Option. Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or exercise of the Option or the
subsequent sale of Stock. The Company and the Subsidiaries do not commit and are
under no obligation to structure the Option to reduce or eliminate Participant’s
tax liability.

ARTICLE 4.

EXERCISE OF OPTION

4.1 Person Eligible to Exercise. During the lifetime of Participant, only
Participant may exercise the Option or any portion thereof. After the death of
Participant, any exercisable portion of the Option may, prior to the time when
the Option becomes unexercisable under Section 3.3 hereof, be exercised by
Participant’s personal representative or by any person empowered to do so under
the deceased Participant’s will or under the then applicable laws of descent and
distribution.

4.2 Partial Exercise. Subject to Section 5.2, any exercisable portion of the
Option or the entire Option, if then wholly exercisable, may be exercised in
whole or in part at any time prior to the time when the Option or portion
thereof becomes unexercisable under Section 3.3 hereof.

4.3 Manner of Exercise. Subject to Section 5.7 of the Plan, the Option, or any
exercisable portion thereof, may be exercised solely by delivery to the
Secretary of the Company (or any third party administrator or other person or
entity designated by the Company), during regular business hours, of all of the
following prior to the time when the Option or such portion thereof becomes
unexercisable under Section 3.3 hereof:

(a) An exercise notice in a form specified by the Administrator, stating that
the Option or portion thereof is thereby exercised, such notice complying with
all applicable rules established by the Administrator;



--------------------------------------------------------------------------------

(b) The receipt by the Company of full payment for the shares of Stock with
respect to which the Option or portion thereof is exercised, in such form of
consideration permitted under Section 4.4 hereof that is acceptable to the
Administrator;

(c) The payment of any applicable withholding tax in accordance with
Section 3.4;

(d) Any other written representations or documents as may be required in the
Administrator’s sole discretion to effect compliance with Applicable Law; and

(e) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 hereof by any person or persons other than Participant, appropriate
proof of the right of such person or persons to exercise the Option.

Notwithstanding any of the foregoing, the Administrator shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

4.4 Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of Participant:

(a) Cash or check;

(b) Unless otherwise determined by the Administrator, surrender of shares of
Stock (including, without limitation, shares of Stock otherwise issuable upon
exercise of the Option) held for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
Fair Market Value on the date of delivery equal to the aggregate exercise price
of the Option or exercised portion thereof;

(c) Through the delivery of a notice that Participant has placed a market sell
order with a broker acceptable to the Company with respect to shares of Stock
then issuable upon exercise of the Option, and that the broker has been directed
to pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided that payment of such
proceeds is then made to the Company at such time as may be required by the
Administrator, but in any event not later than the settlement of such sale; or

(d) Any other form of legal consideration acceptable to the Administrator.

4.5 Conditions to Issuance of Stock. The Company shall not be required to issue
or deliver any shares of Stock purchased upon the exercise of the Option or
portion thereof prior to fulfillment of all of the following conditions: (A) the
admission of such shares of Stock to listing on all stock exchanges on which
such Stock is then listed, (B) the completion of any registration or other
qualification of such shares of Stock under any state or federal law or under
rulings or regulations of the Securities and Exchange Commission or other
governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable, (C) the obtaining of any approval or
other clearance from any state or federal governmental agency which the
Administrator shall, in its absolute discretion, determine to be necessary or
advisable, (D) the receipt by the Company of full payment for such shares of
Stock, which may be in one or more of the forms of consideration permitted under
Section 4.4 hereof, and (E) the receipt of full payment of any applicable
withholding tax in accordance with Section 3.4 by the Company or its Subsidiary
with respect to which the applicable withholding obligation arises.

4.6 Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any shares of Stock purchasable upon the exercise
of any part of the Option unless and until certificates representing such shares
of Stock (which may be in book-entry form) will have been issued and recorded on
the records of the Company or its transfer agents or registrars and delivered to
Participant (including through electronic delivery to a brokerage account). No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of such issuance, recordation and delivery, except as
provided in Section 12.2 of the Plan. Except as otherwise provided herein, after
such issuance, recordation and delivery, Participant will have all the rights of
a stockholder of the Company with respect to such shares of Stock, including,
without limitation, the right to receipt of dividends and distributions on such
shares.



--------------------------------------------------------------------------------

ARTICLE 5.

OTHER PROVISIONS

5.1 Administration. The Administrator shall have the power to interpret the
Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules. All actions taken and all interpretations and determinations made by
the Administrator will be final and binding upon Participant, the Company and
all other interested persons. To the extent allowable pursuant to Applicable
Law, no member of the Committee or the Board will be personally liable for any
action, determination or interpretation made with respect to the Plan, the Grant
Notice or this Agreement.

5.2 Whole Shares. The Option may only be exercised for whole shares of Stock.

5.3 Option Not Transferable. Subject to Section 4.1 hereof, the Option may not
be sold, pledged, assigned or transferred in any manner other than by will or
the laws of descent and distribution, unless and until the shares of Stock
underlying the Option have been issued, and all restrictions applicable to such
shares of Stock have lapsed. Neither the Option nor any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

5.4 Adjustments. The Administrator may accelerate the vesting of all or a
portion of the Option in such circumstances as it, in its sole discretion, may
determine. In addition, upon the occurrence of certain events relating to the
Stock contemplated by Section 12.2 of the Plan (including, without limitation,
an extraordinary cash dividend on such Stock), the Administrator shall make such
adjustments as the Administrator deems appropriate in the number of shares of
Stock subject to the Option, the exercise price of the Option and the kind of
securities that may be issued upon exercise of the Option. Participant
acknowledges that the Option is subject to adjustment, modification and
termination in certain events as provided in this Agreement and Section 12.2 of
the Plan.

5.5 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this
Section 5.5, either party may hereafter designate a different address for
notices to be given to that party. Any notice which is required to be given to
Participant shall, if Participant is then deceased, be given to the person
entitled to exercise the Option pursuant to Section 4.1 hereof by written notice
under this Section 5.5. Any notice shall be deemed duly given when sent via
email or when sent by certified mail (return receipt requested) and deposited
(with postage prepaid) in a post office or branch post office regularly
maintained by the United States Postal Service.

5.6 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

5.7 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

5.8 Conformity to Securities Laws. Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all Applicable Laws, including, without limitation, the provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Option is granted and may be
exercised, only in such a manner as to conform to Applicable Law. To the extent
permitted by Applicable Law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to Applicable Law.

5.9 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Option in any material way without the prior written
consent of Participant.



--------------------------------------------------------------------------------

5.10 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 5.3 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

5.11 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option, the Grant Notice and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by Applicable Law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

5.12 Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue to serve as an employee or
other service provider of the Company or any Subsidiary or shall interfere with
or restrict in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Participant.

5.13 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
any exhibit hereto) constitute the entire agreement of the parties and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.

5.14 Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.

5.15 Agreement Severable. In the event that any provision of the Grant Notice or
this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.

5.16 Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Option, and rights no
greater than the right to receive the Stock as a general unsecured creditor with
respect to options, as and when exercised pursuant to the terms hereof.

5.17 Counterparts. The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to Applicable Law, each of
which shall be deemed an original and all of which together shall constitute one
instrument.

5.18 Broker-Assisted Sales. In the event of any broker-assisted sale of shares
of Stock in connection with the payment of withholding taxes as provided in
Section 3.4(a)(v) or Section 3.4(c) or the payment of the exercise price as
provided in Section 4.4(c): (A) any shares of Stock to be sold through a
broker-assisted sale will be sold on the day the tax withholding obligation or
exercise of the Option, as applicable, occurs or arises, or as soon thereafter
as practicable; (B) such shares of Stock may be sold as part of a block trade
with other participants in the Plan in which all participants receive an average
price; (C) Participant will be responsible for all broker’s fees and other costs
of sale, and Participant agrees to indemnify and hold the Company harmless from
any losses, costs, damages, or



--------------------------------------------------------------------------------

expenses relating to any such sale; (D) to the extent the proceeds of such sale
exceed the applicable tax withholding obligation or exercise price, the Company
agrees to pay such excess in cash to Participant as soon as reasonably
practicable; (E) Participant acknowledges that the Company or its designee is
under no obligation to arrange for such sale at any particular price, and that
the proceeds of any such sale may not be sufficient to satisfy the applicable
tax withholding obligation or exercise price; and (F) in the event the proceeds
of such sale are insufficient to satisfy the applicable tax withholding
obligation, Participant agrees to pay immediately upon demand to the Company or
its Subsidiary with respect to which the withholding obligation arises, an
amount sufficient to satisfy any remaining portion of the Company’s or the
applicable Subsidiary’s withholding obligation.

*   *   *